DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal
In view of the appeal brief filed on 11/08/2017, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are: Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikuo (WO2019054094); Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (WO 2019054094) in view of Tanabe et al. (US 20110279345); Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (WO 2019054094) in view of Wakabayashi (US 20130162496); Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (WO 2019054094) in view of Wakabayashi (US 20130162496) as applied to claim 1, and further in view of Zemliakov (US 20150236421) set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/30/2021 and 07/13/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 11-12 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Ikuo (WO2019054094).
Ikuo discloses;
Regarding claim 1:
(in Fig. 7) an antenna module (3) comprising: a dielectric substrate (30); a plurality of antenna elements (10) in an array in the dielectric substrate (30), the array (made of the plurality of 10) extending in a first direction (x-direction) and a second direction (y-direction); a ground electrode (60) facing the plurality of antenna elements (10) in the dielectric substrate (30); and a conductor wall (20, 40) extending along the second direction (y-direction) between antenna elements (10) that are adjacent to each other in the first direction (x-direction), for each antenna element of the plurality of antenna elements (10), wherein: the second direction (y-direction) is a polarization direction of a radio wave radiated from each of the plurality of antenna elements (10), and the conductor wall (20, 40) is not between antenna elements (10) that are adjacent to each other in the second direction (y-direction; Para. 0060, Lines 584-588).
Regarding claim 2:
each of the plurality of antenna elements (10) is a patch antenna (Para. 0002, Line 24).
Regarding claim 3:
the first direction (x-direction) and the second direction (y-direction) are orthogonal to each other (See Fig.; Para. 0033, Lines 282-284).
Regarding claim 4:
the plurality of antenna elements (10) is arranged linearly in the first direction (x-direction) and the second direction (y-direction).
Regarding claim 6:
the conductor wall (20, 40) comprises: a plurality of vias (40) connected to the ground electrode (60); and a linear wiring pattern (20) that connects the plurality of vias (40).
Regarding claim 11:
a feed circuit (70) configured to supply radio frequency signals to the plurality of antenna elements (10).
Regarding claim 12:
a communication apparatus comprising the antenna module (Para. 0031, Lines 248-250)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (WO 2019054094) in view of Tanabe et al. (US 20110279345).
Regarding claim 5:
Ikuo is silent on that the plurality of antenna elements is arranged linearly in the first direction and staggered in the second direction.
Tanabe et al. disclose (in Fig. 5) plurality of antenna elements (Al and A2) is arranged linearly in the first direction (vertical direction) and staggered in the second direction (horizontal direction; See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the arrangement taught by Tanabe et al. into the antenna array of Ikuo for the benefit of having excellent side lobe characteristics by suppressing unnecessary radiation to the surroundings (Para. 0013; Para. 0046, Lines 6-9; Para. 0048, Lines 9-12).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (WO 2019054094) in view of Wakabayashi (US 20130162496).
Regarding claim 7:
Ikuo is silent on that at least one current interruption circuit element between each pair of antenna elements that are adjacent in the second direction, the at least one current interruption circuit element is electrically connected to the ground electrode and is configured to interrupt a current flowing through the ground electrode, the at least one current interruption circuit element comprises a planar electrode that is parallel to the ground electrode, and has a first end portion electrically connected to the ground electrode and a second end portion in an open state, and a length from the first end portion to the second end portion of the at least one current interruption circuit element is approximately λ/4, λ being a wavelength of the radio wave radiated from each of the plurality of antenna elements.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the current interruption circuit elements as taught by Wakabayashi into the antenna system of Ikuo for the benefit of providing increased isolation between antennas (Para. 0007, Lines 1-8).
Regarding claim 8:
Ikuo is silent on that the at least one current interruption circuit element comprises a first current interruption circuit element and a second current interruption circuit element, and a second end portion of the first current interruption circuit element and a second end portion of the second current interruption circuit element face each other.
Wakabayashi discloses the at least one current interruption circuit element (121 -123) comprises a first current interruption circuit element (121) and a second current interruption circuit element (123), and a second end portion (top portion) of the first current interruption circuit element (121) and a second end portion (top portion) of the second current interruption circuit element (123) face each other (See Figs.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the current interruption circuit elements having first and second circuit element as 
Regarding claim 9:
Ikuo is silent on that the second end portion of the first current interruption circuit element and the second end portion of the second current interruption circuit element are partially electrically connected to each other.
Wakabayashi discloses the second end portion (top portion) of the first current interruption circuit element (121) and the second end portion (top portion) of the second current interruption circuit element (123) are partially electrically connected to each other (via 124).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the current interruption circuit elements having first and second circuit element connected as taught by Wakabayashi into the antenna system of Ikuo for the benefit of providing increased isolation between antennas (Para. 0007, Lines 1-8).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ikuo (WO 2019054094) in view of Wakabayashi (US 20130162496) as applied to claim 1, and further in view of Zemliakov (US 20150236421).
Regarding claim 10:
Ikuo as modified is silent on that a parasitic circuit element corresponding to each of the plurality of antenna elements, wherein each of the plurality of antenna elements is between the corresponding parasitic element and the ground electrode.
Zemliakov discloses (in Figs. 1B and 2) a parasitic circuit element (PARASITE) corresponding to each of the plurality of antenna elements (RADIATING PATCH; See Fig. 2), wherein each of the plurality of antenna elements (RADIATING PATCH; See Fig. 2) is between the corresponding parasitic element (PARASITE) and the ground electrode (GROUND PLATE; See Fig. 1B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the parasitic circuit element as taught by Zemliakov into the modified device of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845